Citation Nr: 1721699	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-16 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for lumbosacral strain and lumbar degenerative disc disease status post microdiscectomy.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States 


ATTORNEY FOR THE BOARD

P. Childers, Counsel






INTRODUCTION

The Veteran served on active duty from October 2002 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO); which granted service connection for lumbosacral strain with a rating of 10 percent effective June 30, 2010.

In a rating decision dated in March 2017 the RO granted service connection for lumbar degenerative disc disease status post microdiscectomy effective March 24, 2011; and then "continued" the 10 percent rating for "lumbosacral strain and lumbar degenerative disc disease status post microdiscectomy".  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that the Veteran was examined regarding his claim for an increased rating for his service-connected lumbar spine disability in January 2016.  However, that examination was not wholly adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).  In accordance with 38 C.F.R. § 3.327(a), the Veteran should be re-examined.  

On remand, the claims file should be updated to include all VA treatment records dated since January 2016.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate the Veteran's VA treatment records dated since January 2016 with the claims file.  

2.  Schedule the Veteran for a new VA examination to ascertain the severity of his service-connected lumbar strain/degenerative disc disease.  The examiner must discuss the Veteran's current complaints and symptoms with the Veteran and document said in the examination report.  The claims file should also be reviewed by the examiner.  

All indicated tests (including x-ray and/or other appropriate radiology testing, and range of motion testing) should be done, and all findings reported in detail.  The examiner is specifically asked to advise as follows:

a. Report active and passive range of motion findings for the lumbar spine in both weight-bearing and non-weight-bearing circumstances.  If this testing cannot be done, the examiner should clearly explain why this is so.

b. State whether there is any objective evidence of pain and, if there is pain on motion, identify the specific excursion(s) of motion accompanied by pain (in degrees); the point in range of motion testing when pain begins and ends (in degrees); and the point at which pain begins and ends after repetitive motion, in degrees.

c. State whether there is any incoordination, weakened movement and excess fatigability on use of the lumbar spine and, if feasible, assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion lost;

d. State whether there would be additional limits on functional ability after repeated use or during flare-ups (if the Veteran describes flare-ups) of the lumbar spine and, to the extent possible, provide an assessment of the functional impairment after repeated use or during flare-ups in terms of the degree of additional range of motion lost; if feasible;

e. State whether there is any associated neurologic impairment, such as bowel/bladder dysfunction and/or radiculopathy; and

f. Comment on the impact of the Veteran's service-connected lumbar spine disability on his activities of daily living.

A complete rationale should be provided for all opinions reached.

3.  After completion of all of the above, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

